Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/06/2020 and 07/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
        
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “receiver configured to receive”, “transmitter configured to send”, “transmission module configured to transmit”, and “transmission module configured to determine”, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “receiver,” “transmitter,” and “transmission module,” coupled with functional language “configured to receive,” “configured to send,” “configured to transmit,” and “configured to determine” without reciting sufficient structure to achieve the functions.  Furthermore, the generic placeholders are not preceded by a structural modifier.  
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-15 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: e.g. Figures 12-19, and para ([0308, 0310, 0312, 0314, 0316, 0322-0330]).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5-7, 9, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim et al. (US 20150181461).

Regarding claim 1, Kim discloses a network device (FIG. 8, target eNB 815; [0133]), comprising:
a receiver configured to receive a handover request message sent by a second
network device, wherein the handover request message is used to request to hand over
a communications device from the second network device to the network device (FIG. 8, source eNB 810 makes a handover decision to handover UE 805 to the target eNB 815. The source eNB 810 sends the target eNB 815 a control message requesting for handover at step 825; [0133]); and
a transmitter configured to send a handover response message to the second
network device (Fig. 8, target eNB 815 sends the source eNB 810 a control message for accepting the handover at step 830; [0137]), 
wherein the handover response message comprises a packet data convergence protocol (PDCP) sequence number (SN) length supported by a PDCP layer of the network device (the control message including a Target eNB To Source eNB Transparent Container: This contains the control information transmitted from the target eNB 815 to the UE 805. The control information may be an indicator of instructing the use of the extended PDCP SN; [0139]).

Regarding claim 2, Kim discloses wherein the handover request message comprises a PDCP SN length supported by a PDCP layer of the second network device (source eNB 810 sends the target eNB 815 a control message requesting for handover at step 825. This message may include various configuration information configured to the UE 805 by the source eNB 810 and capability information of the UE 805 (e.g. extended PDCP Sequence Number (SN) supportability; [0133, 0136]), and 
the SN length supported by the PDCP layer of the network device is less than the PDCP SN length supported by the PDCP layer of the second network device (If the release of the source eNB 810 is higher than that of the target eNB 815 or if the source eNB 810 uses the extended PDCP SN but the target eNB 815 does not, the handover command message includes the control information instructing to release the Data Radio Bearer (DRB) with the extended PDCP SN and to establish a new DRB corresponding to the EPS bearer linked to the DRB; [0139]).

Regarding claim 5, Kim discloses a network device (FIG. 8, source eNB 810; [0133]), comprising:
a transmitter configured to send a handover request message to a first network device, wherein the handover request message is used to request to hand over a communications device from the network device to the first network device (FIG. 8, source eNB 810 makes a handover decision to handover UE 805 to the target eNB 815. The source eNB 810 sends the target eNB 815 a control message requesting for handover at step 825; [0133]); and
an processor, configured to obtain first information, wherein the first information comprises a packet data convergence protocol (PDCP) sequence number (SN) length supported by a PDCP layer of the first network device (the control message including a Target eNB To Source eNB Transparent Container: This contains the control information transmitted from the target eNB 815 to the UE 805. The control information may be an indicator of instructing the use of the extended PDCP SN; [0139]),
wherein the transmitter is further configured to send a handover signaling to the communications device based on the PDCP SN length supported by the PDCP layer of the first network device (The source eNB 810 sends the UE 805 an RRC control message instructing handover at step 835. The control message includes the informations as follows: Radio Resource Configuration Information (radioResourceConfigDedicated): In the case of changing the normal PDCP SN to the extended PDCP SN in the course of handover, the PDCP configuration information of the control information includes an indicator instructing the use of the extended PDCP SN. If the control message instructing handover in the situation of using the normal PDCP SN and if the control message includes the indicator instructing to use the extended PDCP SN, the UE 805 adjusts the PDCP SN and related parameters in the course of the PDCP operation; [0140, 0142]).

Regarding claim 6, Kim discloses wherein the processor is specifically configured to: receive a handover response message sent by the first network device, wherein the handover response message comprises the first information (Fig. 8, target eNB 815 sends the source eNB 810 a control message for accepting the handover at step 830; [0137]. 
the control message including a Target eNB To Source eNB Transparent Container: This contains the control information transmitted from the target eNB 815 to the UE 805. The control information may be an indicator of instructing the use of the extended PDCP SN; [0139]).

Regarding claim 7, Kim discloses wherein the handover request message comprises a PDCP SN length supported by a PDCP layer of the network device (source eNB 810 sends the target eNB 815 a control message requesting for handover at step 825. This message may include various configuration information configured to the UE 805 by the source eNB 810 and capability information of the UE 805 (e.g. extended PDCP Sequence Number (SN) supportability; [0133, 0136]); and
the processor is specifically configured to: receive the handover response message sent by the first network device (Fig. 8, target eNB 815 sends the source eNB 810 a control message for accepting the handover at step 830; [0137]), 
wherein the PDCP SN length supported by the PDCP layer of the first network device is less than the PDCP SN length supported by the PDCP layer of the network device (If the release of the source eNB 810 is higher than that of the target eNB 815 or if the source eNB 810 uses the extended PDCP SN but the target eNB 815 does not, the handover command message includes the control information instructing to release the Data Radio Bearer (DRB) with the extended PDCP SN and to establish a new DRB corresponding to the EPS bearer linked to the DRB; [0139]).

Regarding claim 9, Kim discloses wherein the handover signaling comprises a first indication, wherein the first indication is used to instruct the communications device to configure a PDCP SN length to the PDCP SN length supported by the PDCP layer of the first network device (The source eNB 810 sends the UE 805 an RRC control message instructing handover at step 835. The control message includes the informations as follows: Radio Resource Configuration Information (radioResourceConfigDedicated): In the case of changing the normal PDCP SN to the extended PDCP SN in the course of handover, the PDCP configuration information of the control information includes an indicator instructing the use of the extended PDCP SN. If the control message instructing handover in the situation of using the normal PDCP SN and if the control message includes the indicator instructing to use the extended PDCP SN, the UE 805 adjusts the PDCP SN and related parameters in the course of the PDCP operation; [0140, 0142]), and 
wherein the SN length supported by the PDCP layer of the first network device is less than the PDCP SN length supported by the PDCP layer of the network device (if the UE 805 is handed over to an eNB which does not support the extended PDCP sequence number, the eNB commands the UE 805 to release the DRB y and establish a new DRB z for which the normal PDCP sequence number is used and which is mapped to the EPS bearer x. In the case of changing the normal PDCP SN to the extended PDCP SN in the course of handover, the PDCP configuration information of the control information includes an indicator instructing the use of the extended PDCP SN. If the control message instructing handover in the situation of using the normal PDCP SN and if the control message includes the indicator instructing to use the extended PDCP SN, the UE 805 adjusts the PDCP SN and related parameters in the course of the PDCP operation; [0142]).

Regarding claim 11, Kim discloses a communications device (Fig. 8, UE 805), comprising:
a receiver configured to receive a handover signaling sent by a second network device, wherein the handover signaling comprises a first indication, wherein the first indication is used to instruct the communications device to configure a packet data (The source eNB 810 sends the UE 805 an RRC control message instructing handover at step 835. The control message includes the informations as follows: Radio Resource Configuration Information (radioResourceConfigDedicated): In the case of changing the normal PDCP SN to the extended PDCP SN in the course of handover, the PDCP configuration information of the control information includes an indicator instructing the use of the extended PDCP SN. If the control message instructing handover in the situation of using the normal PDCP SN and if the control message includes the indicator instructing to use the extended PDCP SN, the UE 805 adjusts the PDCP SN and related parameters in the course of the PDCP operation; [0140, 0142]), and 
the PDCP SN length supported by the PDCP layer of the first network device is less than a PDCP SN length supported by a PDCP layer of the second network device (if the UE 805 is handed over to an eNB which does not support the extended PDCP sequence number, the eNB commands the UE 805 to release the DRB y and establish a new DRB z for which the normal PDCP sequence number is used and which is mapped to the EPS bearer x. In the case of changing the normal PDCP SN to the extended PDCP SN in the course of handover, the PDCP configuration information of the control information includes an indicator instructing the use of the extended PDCP SN. If the control message instructing handover in the situation of using the normal PDCP SN and if the control message includes the indicator instructing to use the extended PDCP SN, the UE 805 adjusts the PDCP SN and related parameters in the course of the PDCP operation; [0142]);
a processor adapted to configure, according to the first indication, the PDCP SN length of the communications device to the PDCP SN length supported by the PDCP layer of the first network device (establish a new DRB z for which the normal PDCP sequence number is used and which is mapped to the EPS bearer x. If the control message instructing handover in the situation of using the normal PDCP SN, the UE 805 adjusts the PDCP SN and related parameters in the course of the PDCP operation; [0142]); and
a transmission module configured to transmit data based on the PDCP SN length supported by the PDCP layer of the first network device (UE reestablishes the PDCP entity and the RLC entity. The PDCP entity processes the PDCP PDUs transferred by the RLC entity. In more detail, the UE 805 performs PDCP SN adjustment operation on the PDCP PDUs. The PDCP SN adjustment operation is performed when the normal PDCP SN is changed to the extended PDCP SN or vice versa. In the following, the description is directed to the case where the normal PDCP SN is changed to the extended PDCP SN. In the course of the PDCP SN adjustment operation, the reception-related parameter may be applied to the PDCP PDUs having the normal PDCP SN independently or after processing all the PDCP PDUs having eh normal PDCP SN; [0156]).

Regarding claim 15, Kim discloses wherein the transmission module is specifically configured to: determine a protocol data unit (PDU) SN or a hyper frame (Adjust the parameters of the identified DRBs as follows. Add 2 Most Significant Bits (MSBs) to the Next_PDCP_TX_SN. The 2 bits are 2 LSBs of TX_HFN. Remove 2 LSBs of TX_HFN ADD 2 MSBs to Next_PDCP_RX_SN. The 2 bits are 2 LSBs of RX_HFN. Remove 2 LSBs of RX_HFN. Add 2 MSBs to Last_Submitted_PDCP_RX_SN. The 2 bits are 2 LSBs of RX_HFN or a value obtained by subtracting 1 from 2 LSBs of RX_HFN; [0159-0164]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Dudda et al. (US 20160285679).

Regarding claim 3, Kim discloses wherein the handover request message further comprises at least one of indication information or time information of a handover (source eNB 810 sends the target eNB 815 a control message requesting for handover at step 825. This message may include information such as: E-RABs To Be Setup List: E-RAB corresponds to radio bearer and Evolved Packet System (EPS) bearer and is identified by the eps bearer identifier (eps-bearerIdentity). This information includes eps-bearerIdentity per EPS bearer and required QoS information. The bearer is a path of processing data requiring a predetermined QoS and referred to as EPS bearer between the UE 805 and S-GW and E-RAB between the UE 805 and eNB. One or two radio bearers are established per E-RAB. RRC Context: Various configuration information configured to the UE 805 by the source eNB 810 and capability information of the UE 805 (e.g. extended PDCP Sequence Number (SN) supportability); [0134-0136]).
Kim does not expressly disclose wherein the time information is information about a time required for the communications device to hand over based on the handover condition.
In an analogous art, Dudda discloses wherein the time information is information about a time required for the communications device to hand over based on the handover condition (The information related to the mobility of the user equipment comprises information of at least one of: a handover timer such as a setting of the timer T312; a radio link failure timer such as a setting of the timer T310); whether the user equipment has send a measurement report, e.g. the measurement report send in a handover procedure; whether the network has received a measurement report from the user equipment; a failure cause, e.g. a reason that caused the failure or the expiry of the T312 timer; expiry of a handover timer e.g. timer T312; expiry of a radio link failure timer e.g. timer T310; whether a handover timer has expired; a measurement event e.g. a measurement ID or the measurement event that has triggered a handover timer; a time period since a handover timer is triggered; a time period between sending a measurement report and occurrence of a radio link failure; a time period since a handover timer is running; and a time period since a link failure timer is running Such parameters are discussed in further detail above; [0131-0132]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Dudda’s teaching in the system of Kim in order to control handover parameters according to the local circumstances, and thus optimize mobility robustness in a cellular network (Dudda; [0045]).

Regarding claim 4, Kim discloses wherein the handover response message further comprises at least one of indication information or time information of a handover condition of the communications device (target eNB 815 sends the source eNB 810 a control message for accepting the handover at step 830, the control message including the informations as follows: 1. E-RABs Admitted List: List of E-RABs configured by the target eNB 815. 2. Target eNB To Source eNB Transparent Container: This contains the control information transmitted from the target eNB 815 to the UE 805. If the release of the source eNB 810 is higher than that of the target eNB 815 or if the source eNB 810 uses the extended PDCP SN but the target eNB 815 does not, the handover command message includes the control information instructing to release the Data Radio Bearer (DRB) with the extended PDCP SN and to establish a new DRB corresponding to the EPS bearer linked to the DRB. The newly established DRB is configured to do not use the extended PDCP SN. If the release of the target eNB 815 is higher than that of the source eNB 810 or if the source eNB 810 uses the normal PDCP SN but the target eNB 815 uses the extended PDCP SN, the control information instructing the UE 805 to continue performing PDCP operation may be included. The control information may be an indicator of instructing the use of the extended PDCP NS; [0137-0139]). 
Kim does not expressly disclose wherein the time information is information about a time required for the communications device to hand over based on the handover condition.
In an analogous art, Dudda discloses wherein the time information is information about a time required for the communications device to hand over based on the handover condition (The information related to the mobility of the user equipment comprises information of at least one of: a handover timer such as a setting of the timer T312; a radio link failure timer such as a setting of the timer T310); whether the user equipment has send a measurement report, e.g. the measurement report send in a handover procedure; whether the network has received a measurement report from the user equipment; a failure cause, e.g. a reason that caused the failure or the expiry of the T312 timer; expiry of a handover timer e.g. timer T312; expiry of a radio link failure timer e.g. timer T310; whether a handover timer has expired; a measurement event e.g. a measurement ID or the measurement event that has triggered a handover timer; a time period since a handover timer is triggered; a time period between sending a measurement report and occurrence of a radio link failure; a time period since a handover timer is running; and a time period since a link failure timer is running Such parameters are discussed in further detail above; [0131-0132]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Dudda’s teaching in the system of Kim in order to control handover parameters according to the local circumstances, and thus optimize mobility robustness in a cellular network (Dudda; [0045]).

Regarding claim 8, Kim discloses wherein the handover request message further comprises at least one of indication information or time information of a handover condition of the communications device (source eNB 810 sends the target eNB 815 a control message requesting for handover at step 825. This message may include information such as: E-RABs To Be Setup List: E-RAB corresponds to radio bearer and Evolved Packet System (EPS) bearer and is identified by the eps bearer identifier (eps-bearerIdentity). This information includes eps-bearerIdentity per EPS bearer and required QoS information. The bearer is a path of processing data requiring a predetermined QoS and referred to as EPS bearer between the UE 805 and S-GW and E-RAB between the UE 805 and eNB. One or two radio bearers are established per E-RAB. RRC Context: Various configuration information configured to the UE 805 by the source eNB 810 and capability information of the UE 805 (e.g. extended PDCP Sequence Number (SN) supportability); [0134-0136]).

In an analogous art, Dudda discloses wherein the time information is information about a time required for the communications device to hand over based on the handover condition (The information related to the mobility of the user equipment comprises information of at least one of: a handover timer such as a setting of the timer T312; a radio link failure timer such as a setting of the timer T310); whether the user equipment has send a measurement report, e.g. the measurement report send in a handover procedure; whether the network has received a measurement report from the user equipment; a failure cause, e.g. a reason that caused the failure or the expiry of the T312 timer; expiry of a handover timer e.g. timer T312; expiry of a radio link failure timer e.g. timer T310; whether a handover timer has expired; a measurement event e.g. a measurement ID or the measurement event that has triggered a handover timer; a time period since a handover timer is triggered; a time period between sending a measurement report and occurrence of a radio link failure; a time period since a handover timer is running; and a time period since a link failure timer is running Such parameters are discussed in further detail above; [0131-0132]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Dudda’s teaching in the system of Kim in order to control handover parameters according to the local circumstances, and thus optimize mobility robustness in a cellular network (Dudda; [0045]).

Claims 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Li et al. (US 20190141590).

Regarding claim 10, Kim does not expressly disclose wherein the network device further comprises: a receiver configured to receive a second indication sent by the communications device, wherein the second indication is used by the communications device to notify the network device that the communications device is to hand over to the first network device.
In an analogous art, Li discloses wherein the network device further comprises: a receiver configured to receive a second indication sent by the communications device, wherein the second indication is used by the communications device to notify the network device that the communications device is to hand over to the first network device (the UE 132 may send a measurement report to the source cell, e.g., indicating a handover to the target cell 136. As noted, UE 132 may have selected or prioritized target cell 136 for handover, e.g., based on the target cell being of the same cell type as the source cell 156; [0050]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Li’s teaching in the system of Kim in order to improve the reliability of communications, and in particular, to improve the reliability of handovers of a user device from a source cell to a target cell (Li; [0031]).


In an analogous art, Li discloses a transmitter configured to send a second indication to the second network device when the communications device meets a handover condition (user device 132 may measure SINR or signal power or other signal parameter of signals (e.g., reference signals) received from each of the source cell (or the master cell) and the target cell (or the slave cell, before handover). The user device 132 may send (e.g., via a measurement report 224) the SINR or other signal parameter of the source (or master) cell signals and target (or slave) cell signals to the source (or master) cell 156 (or master cell). Based on the measurement report(s), the source cell (or master cell) may determine a power control information based on the weakest link (e.g., lowest SINR); [0048]), 
wherein the second indication is used to notify the second network device that the communications device is to hand over to the first network device (the UE 132 may send a measurement report to the source cell, e.g., indicating a handover to the target cell 136. As noted, UE 132 may have selected or prioritized target cell 136 for handover, e.g., based on the target cell being of the same cell type as the source cell 156; [0050]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Li’s teaching in the system of Kim in order to (Li; [0031]).

Regarding claim 13, the combination of Kim and Li, particularly Li discloses wherein the communications device further comprises: an processor configured to obtain the handover condition (user device 132 may measure SINR or signal power or other signal parameter of signals (e.g., reference signals) received from each of the source cell (or the master cell) and the target cell (or the slave cell, before handover). The user device 132 may send (e.g., via a measurement report 224) the SINR or other signal parameter of the source (or master) cell signals and target (or slave) cell signals to the source (or master) cell 156 (or master cell); [0048]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Li’s teaching in the system of Kim in order to improve the reliability of communications, and in particular, to improve the reliability of handovers of a user device from a source cell to a target cell (Li; [0031]).

Regarding claim 14, the combination of Kim and Li, particularly Li discloses wherein the handover condition comprises at least one of the following conditions: a signal quality strength of the first network device measured by the communications device meetings a preset threshold, a reference signal received power value of the first network device measured by the communications device meeting a preset value, or a handover duration of the communications device meeting a preset duration (user device 132 may measure SINR or signal power or other signal parameter of signals (e.g., reference signals) received from each of the source cell (or the master cell) and the target cell (or the slave cell, before handover). The user device 132 may send (e.g., via a measurement report 224) the SINR or other signal parameter of the source (or master) cell signals and target (or slave) cell signals to the source (or master) cell 156 (or master cell); [0048]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add Li’s teaching in the system of Kim in order to improve the reliability of communications, and in particular, to improve the reliability of handovers of a user device from a source cell to a target cell (Li; [0031]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ericsson, 3GPP TSG-RAN WG2 #78 R2-122651, “Limitation of PDCP SN and FMS-fields,” 21st – 25th May 2012.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OUSSAMA ROUDANI/           Primary Examiner, Art Unit 2413